DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites “a sweetness intensity of 0.1 to 20,” which is vague and indefinite in that it is unclear what reference the parameter is measured against, i.e., if the sweetness is relative to a 2% sucrose composition or some other reference value. “Sweetness intensity” alone does not provide any basis for measuring the sweetness of a composition.
Claim 4 recites “a sweetness intensity,” which is vague and indefinite in that it is unclear what reference the parameter is measured against, i.e., if the sweetness is relative to a 2% sucrose composition or some other reference value. “Sweetness intensity” alone does not provide any basis for measuring the sweetness of a composition.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being rejected by Prakash et al. (U.S. 2015/0017284 A1).
Regarding claim 1, Prakash et al. discloses an alcoholic beverage ([0300], [0302], [0315], [0338], [0577]) comprising rebaudioside M in an amount of 0.04-0.5 g/1000 ml (specifically, about 200-500 ppm rebaudioside M, or 0.2-0.5 g/1000 ml) ([0610]) and an alcohol content of 1.0-40.0 v/v% (specifically, about 10,000 ppm, or 1.0% v/v) ([0338]).
As for claim 3, Prakash et al. discloses the beverage as comprising an acidic flavor substance ([0315], [0323]), wherein an acidity is 0.1 to 5.0 w/v% (specifically, about 0.01-1.0% by weight) ([0602]).
As for claim 5, Prakash et al. discloses the beverage as comprising sodium ([0391], [0394], [0600]) as well as an organic acid salt that may be present at 10-5,000 ppm, or 1-500 mg/100 ml, where the salt may be sodium lactate ([0324], [0590]), which would result in the sodium concentration falling within the range of about 5 to 200 mg/100 ml. Prakash et al. also discloses the beverage as comprising potassium ([0391], [0394], [0600]) as well as an organic acid salt that may be present at 10-5,000 ppm, or 1-500 mg/100 ml, where the salt may be potassium benzoate ([0324], [0590]), which would result in the potassium concentration falling within the range of about 5 to 300 mg/100 ml.
As for claim 6, Prakash et al. discloses the beverage as comprising a low-intensity sweetener ([0586], [0306]).
As for claim 7, Prakash et al. discloses the low-intensity sweetener as comprising sucrose ([0306]).
As for claim 8, Prakash et al. discloses the beverage as comprising not more than 100 Kcal/100 ml ([0310]-[0313]).
As for claim 9, Prakash et al. discloses the beverage as comprising sodium lactate ([0324]).
As for claim 10, Prakash et al. discloses the beverage as comprising potassium citrate ([0613]).
As for claim 11, Prakash et al. discloses the beverage as being flavored with a citrus flavor ([0579]).
As for claim 12, Prakash et al. discloses the beverage as being a sparkling beverage ([0579]).
As for claim 13, Prakash et al. discloses the beverage as comprising a high-intensity sweetener other than rebaudioside D and rebaudioside M ([0585], [0309]).
Regarding claim 15, Prakash et al. discloses a method comprising adding to an alcoholic beverage ([0300], [0302], [0315], [0338], [0577]) rebaudioside M in an amount of 0.04-0.5 g/1000 ml (specifically, about 200-500 ppm rebaudioside M, or 0.2-0.5 g/1000 ml) ([0610]). Rebaudioside M is described in the reference as providing a sweet taste to a beverage with no sweetener component ([0300], [0302]), which is considered to be the equivalent of the claimed effect of reducing pungency of the alcoholic beverage.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2015/0017284 A1).
Regarding claim 2, Prakash et al. discloses the beverage of claim 1.
Prakash et al. does not specifically disclose the beverage as having a sweetness intensity of 0.1 to 20.
However, Prakash et al. does disclose the rebaudioside M component may be configured to impart the desired degree of sweetness when added to a beverage ([0310]-[0313]), including via the addition of other types of sweeteners ([0305]-[0306]). Attaining any particular sweetness is thus considered to be within the ordinary skill in the art via the manipulation of sweetener component concentrations, which renders the claimed sweetness intensity of 0.1 to 20 obvious to a skilled practitioner.
As for claim 4, Prakash et al. discloses the beverage of claim 1. Prakash et al. also discloses the beverage as comprising an acidic flavor substance ([0315], [0323]), wherein an acidity is 0.1 to 5.0 w/v% (specifically, about 0.01-1.0% by weight) ([0602]).
Prakash et al. does not specifically disclose the beverage as having a particular sweetness intensity such that the beverage would have a sweetness intensity/acidity in the range of 1:700.
However, Prakash et al. does disclose the rebaudioside M component may be configured to impart the desired degree of sweetness when added to a beverage ([0310]-[0313]), including via the addition of other types of sweeteners ([0305]-[0306]). Attaining any particular sweetness is thus considered to be within the ordinary skill in the art via the manipulation of sweetener component concentrations, which renders the claimed ratio of sweetness intensity to acidity of 1 to 700 obvious to a skilled practitioner.
As for claim 14, Prakash et al. discloses the beverage as being concentrated ([0579]-[0580]). Though Prakash et al. does not specifically disclose the claimed concentration factor, the disclosure of beverage concentrates and beverage syrups ([0580]) would include concentration factors that are greater than 1, which includes the claimed range. A concentration factor of 1.2 to 10 times is thus considered obvious to a skilled practitioner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793